Citation Nr: 0826559	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date for post traumatic 
stress disorder (PTSD), to include whether clear and 
unmistakable error (CUE) exists in an August 1967 and a June 
1973 RO decision.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.  

In his substantive appeal to the Board, received in June 
2006, the veteran requested a travel board hearing.  In 
September 2007, the veteran presented testimony at a personal 
hearing conducted at the Portland RO before Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ) who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  A transcript of this personal hearing is in 
the veteran's claims folder.

The issue of whether a September 19, 1988, decision of the 
Board denying entitlement to service connection for post 
traumatic stress disorder (PTSD) should be revised or 
reversed on the grounds of clear and unmistakable error (CUE) 
is also on appeal.  However, this issue is the subject of a 
separate decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to an earlier effective date for PTSD to include 
whether CUE exists in an August 1967 RO decision and a June 
1973 RO decision.

Construing the veteran's statements in the light most 
favorable to him, the Board concludes that he is claiming 
that CUE exists in an August 1967 RO decision and also in a 
June 1973 RO decision.  In his statements and September 2007 
hearing testimony, the veteran alleged that CUE exists in the 
August 1967 RO decision that denied service connection for a 
convulsive disorder.  The veteran testified that he took 
Demerol during service because of stress he was experiencing 
as a corpsman.  The Demerol caused him to have seizures, 
which led to his diagnosis of convulsive disorder, which led 
to his discharge from service.  To the extent that the 
veteran is claiming that the August 1967 RO denial of the 
claim for a convulsive disorder is related to his claim for 
an earlier effective date for PTSD, the RO should adjudicate 
that claim on the basis of CUE in the first instance.  

Further, the veteran argued in a March 2004 statement that 
his PTSD should be assigned an effective date in 1971 because 
that was when he originally filed a claim for compensation.  
The Board notes, based on evidence in the claims file, that 
the veteran filed claims for epilepsy, grand mal seizures, 
appendix removal, and nerves, all received by VA in May 1972.  
The veteran then filed a claim for mental illness in February 
1973.  The veteran was denied non-service connected pension 
benefits in a June 1973 RO decision.  To the extent that the 
veteran is claiming that the June 1973 denial of the claim 
for non-service connected pension is related to his claim for 
an earlier effective date for PTSD, the RO should adjudicate 
that claim on the basis of CUE in the first instance.  

The following is a brief overview of the laws and regulations 
pertaining to effective dates based on CUE in RO decisions.  
The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  In other words, an 
earlier effective date is warranted if CUE is found in a RO 
decision.  CUE is not just any error but rather it is the 
sort of error that, had it not been made, would have 
manifestly changed the outcome of the rating decision so that 
the benefit sought would have been granted.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 
Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to 
see how either failure in 'duty to assist' or failure to give 
reasons or bases could ever be CUE"); see Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (holding that failure to fulfill duty 
to assist cannot constitute clear and unmistakable error).  
It is not simply a disagreement with how the facts were 
weighed or evaluated.  Rather, either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell, 3 Vet. App at 313.  In 
other words, CUE is found when either 1) the correct facts 
known at the time of the final RO decision were not before 
the RO or 2) the law, statutes, or regulations at the time of 
the final RO decision were incorrectly applied by the RO.  
CUE is not found when there is a difference of opinion on how 
the evidence was interpreted at the time.  

Accordingly, the case is REMANDED for the following action:

1.  Although the Veterans Claims 
Assistance Act (VCAA) does not apply to 
claims based on clear and unmistakable 
error (CUE), the RO should prepare a 
letter which includes the CUE pleading 
requirements to ensure that the veteran 
and his representative are afforded due 
process.  The letter should inform the 
veteran and his representative that a 
claim for benefits based on CUE in a prior 
final rating decision entails special 
pleading and proof requirements to 
overcome the finality of the decision by 
collateral attack because the decision was 
not appealed during the appeal period.  
Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 
Vet. App. 216, 223 (1994).  In order for a 
claimant to successfully establish a valid 
claim of CUE in a final RO rating 
decision, the claimant must articulate 
with some degree of specificity what the 
alleged error is and provide persuasive 
reasons explaining why the result of the 
final rating decision would have been 
manifestly different but for the alleged 
error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo, 6 Vet. App. at 44, review 
en banc denied, 6 Vet. App. 162, 163 
(1994) (noting that pleading and proof are 
two sides of the same coin; if there is a 
heightened proof requirement, there is, a 
fortiori, a heightened pleading 
requirement).  As such, the veteran and 
his representative need to allege 
specifically what the errors were in the 
August 1967 and June 1973 RO decisions and 
why the decisions would have been granted 
if those errors had not occurred.  

2.  Thereafter, the RO should adjudicate 
the claim for entitlement to an earlier 
effective date for PTSD based on CUE in 
the August 1967 and June 1973 RO decisions 
in the first instance.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
which contains all pertinent regulations, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

